Title: [Diary entry: 11 October 1788]
From: Washington, George
To: 

Saturday 11th. Thermometer at 62 in the Morning—68 at Noon and 68 at Night. Clear with the Wind at No. Wt. all day, and not unpleasant. Rid to all the Plantation’s. In the Neck—Seven Plows and a harrow were at Work in the Pease grd. by the Barn which by Night would be sowed with Wheat. On the South side of this field  bushls. of the Wh. English Seed Wheat was sown. Next to this (a small space being left) was a Wheat sent me by Mr. Jno. Barns—about 3½ bushels and the residue of the grd. was sown with Wheat raised on the Plantation 19½ bushels. The other hands were turning Pease and digging Irish Potatoes. Of the latter, from 23 rows comprehended between the first & last Carrot Rows were taken 135 Bls. & put into the Corn Ho.  From Muddy hole—all hands were gone to Dogue R. At Dogue run—The whole force were employed (except the Plows) in getting up & carrying in Potats. Seven Plows were at work. At French’s—The hands of the Plantation, with those of the Ferry, were employed about the fodder; finished at this Place with the House gang & Ditchers, cuttg. down the Pease which had been sown in Broadcast in field No. 6 but, though some of them had been cut down more than a week none were dry enough to stack, or put away. At the Ferry—Six plows (as usual) were at work in field No. 3 which was nearly broke up. Cut at the Mann. Ho. to day—the 2 Working Stallions from Frenchs; 1 Year old Mule Colt; 3 Mule Colts of this Spring; and 1 horse Colt belonging to the Black Mare at Frenchs and likewise a spring (sorrel colt with a blaze face) at Dogue run, & one in the Neck. Mr. Hunter and a Captn. Oudebards (a French Gentleman from the West Inds.) dined here to day and returned to Alexandria in the Evening.